DETAILED ACTION
Claims 1 through 17 originally filed 17 July 2020. By amendment received 16 June 2022; claims 1, 3 through 11, 14, 16, and 17 are amended, claim 2 is cancelled, and claims 18 and 19 are added. Claims 1 and 3 through 19 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3 through 19 allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is drawn to a VCSEL having a GaAs substrate and a particularly designed DBR layer. The DBR layer includes low refractive index layers formed of AlGaAsP with a particular composition ratio and which has a low compressive strain with respect to the substrate. The DBR layer also includes high refractive index layers formed of GaAs, AlGaAs, or AlGaAsP. It is a physical fact that GaAs has the same lattice constant with respect to the substrate while AlGaAs will always have a higher lattice constant with respect to the substrate. The claim specifies that the AlGaAsP composition encompassed by the claim must also have a greater lattice constant than the substrate at room temperature. This design of the high and low refractive index layers within the DBR results in a DBR in which compressive strain is accumulated in the low refractive index layers and that strain is not compensated for by the high refractive index layers.
Anami (JP Pub. 2006-310534) is notable for teaching a VCSEL with several features similar to those claimed. However, the high and low refractive index layers are formed in a strain compensated manner in which compressive strain of one layer is balanced by tensile strain of the other layer. This is distinct from the claimed DBR in that there is no net strain in the layer of Anami whereas the claimed arrangement necessarily results in net compressive strain.
Zhao et al. (Zhao, CN Pub. 110190512 A) is notable for teaching a VCSEL in which the DBR layers are required to be formed of materials corresponding to the claimed materials. However, the high and low refractive index layers of Zhao do not exhibit the claimed strain properties of these layers. To the contrary, the layers of Zhao are engineered to exactly match the lattice constant of the substrate such that no strain accumulates in the DBR.
Adomi et al. (Adomi, US Patent 5,442,203) is notable for teaching a VCSEL in which the DBR layers are required to be formed of materials corresponding to the claimed materials. Adomi additionally recognizes that, due to differing thermal constants, a layer made of AlGaAsP will not match the GaAs substrate at both the fabrication temperature and room temperature. However, Adomi expressly teaches that the AlGaAsP layer should be fabricated to match the lattice constant of the substrate at room temperature. This contradicts the design of the claimed requirement that the lattice constant of the AlGaAsP layers must be greater than the lattice constant of GaAs at room temperature.
Sato et al. (Sato, US Pub. 2002/0074631) is notable for teaching a VCSEL having an engineered strain layer to prevent dislocations. Particularly, Sato suggests employing a GaInPAs that accumulates compressive strain. However, Sato does not accumulate strain within a DBR layer and, thereby, provides no teachings which relate to the claimed coordination of strain within high and low refractive index layers. It is not clear that one of ordinary skill in the art would have been led to accumulate compressive strain within a DBR layer in the claimed manner only on the basis of the general suggestion of Sato to accumulate compressive strain.
Stolz et al. (Stolz, US Pub. 2007/0217457) is notable for teaching strain compensation techniques within a VCSEL. Particularly, Stolz teaches that, when a laser is designed for higher emission wavelengths, thick DBR layers require some manner of strain compensation. Stolz teaches that strain compensation may be accomplished by 1) adding phosphorus to the DBR layers (resulting in AlGaAsP DBR layers) to reduce the lattice constant or 2) alternating compressive and tensile strained layers within the DBR. These suggestions correspond to the designs of Zhao and Anami above. Stolz implicitly suggests that some measure of strain may be safely ignored by suggesting that strain compensation only becomes necessary at a certain layer thickness. However, Stolz does not teach or suggest the deliberate engineering of DBR layers to accumulate compressive strain as claimed.
Seko et al. (Seko, US Patent 6,597,017) is notable for teaching a VCSEL in which DBR layers are deliberately engineered in a manner that accumulates tensile strain. However, tensile strain and compressive strain are not the same thing. The suggestion, by Seko, to engineer the DBR in a manner that accumulates tensile strain does not imply engineering the DBR to accumulate compressive strain either generally or in the material system of the claimed invention. To the contrary, Seko only provides embodiments in which tensile strain is accumulated or net strain is zero. This contradicts the claimed arrangement in which compressive strain is accumulated.
Claim 1 requires a VCSEL having a DBR layer in which the high and low refractive index layers include phosphorus in at least the low refractive index layers and the high and low refractive index layers accumulate compressive strain at room temperature. The prior art does not teach or render obvious these features. As such, claim 1 is allowed.

Claims 3 through 19 each depend properly on claim 1 and inherit all limitations thereof. As such, these claims are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242. The examiner can normally be reached Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.H/Examiner, Art Unit 2828                                                                                                                                                                                                        
/Joshua King/Primary Examiner, Art Unit 2828                                                                                                                                                                                                        08/25/2022